Exhibit 10.1

January 4, 2020

Stephen Bramlage

[ADDRESS WITHHELD FOR PRIVACY]

Dear Steve:

This Letter Agreement and General Release (this “Letter Agreement”) will confirm
our agreement regarding your role as Executive Advisor and your subsequent
separation from service with Aramark. For purposes of this Letter Agreement,
“Aramark” shall include Aramark, Aramark Services, Inc., and each of their
affiliates, subsidiaries, divisions, lines of business and any corporation,
joint venture, or other entity in which Aramark or its subsidiaries has an
equity interest in excess of ten percent (10%).

We have agreed as follows:

1.    Advisory Period and Separation:

(a)    Effective as of the close of business on January 6, 2020 (the “Transition
Date”), you will cease to serve as Executive Vice President, Chief Financial
Officer of Aramark, and from all other officer positions you may hold within
Aramark. Beginning on the Transition Date and ending on April 3, 2020 (the
“Separation Date” and such period, the “Advisory Period”), Aramark hereby
appoints you to serve in the role of Executive Advisor. In such role, subject to
your execution without revocation of the Release and Waiver of Claims attached
as Appendix A to this Letter Agreement (the “First Release”) by 5:00p.m. on
January 4, 2020, you will remain a full-time employee of Aramark for purposes of
Aramark’s employment policies, plans and practices and will continue to receive
payments of your full annual base salary in accordance with Aramark’s regular
payroll. During the Advisory Period, you will provide such services as the Chief
Executive Officer of Aramark shall reasonably request, including assisting with
the transition of your duties to your successor.    At all times on and after
the Transition Date, you shall not act for, bind or represent Aramark for any
purpose, except as may be reasonably requested by the CEO. During the Advisory
Period, you will provide services to Aramark on an exclusive basis and shall not
provide services to any other entity.

(b)    Your separation from service as an employee of Aramark will be effective
upon the Separation Date, unless you are terminated earlier for Cause or you
resign with or without Good Reason (each, as defined in the Agreement Relating
to Employment and Post-Employment Competition between you and Aramark dated
March 14, 2015 (the “Post Employment Competition Agreement”)). In the event your
employment is terminated by Aramark for Cause or by you with or without Good
Reason prior to the Separation Date, the terms and conditions of your separation
from service will be governed by the Post Employment Competition Agreement, and
this Agreement will be null and void ab initio.

2.    Separation Payments: In consideration for your obligations under this
Letter Agreement, including but not limited to your execution without revocation
of the Release and Waiver of Claims attached as Appendix B to this Letter
Agreement (the “Second Release”) between the first day following the Separation
Date and 5:00p.m. on April 10, 2020, and subject to the other provisions of this
Letter Agreement, you shall receive the following payments (collectively, the
“Separation Payments”):



--------------------------------------------------------------------------------

(a)    For a period of eighteen (18) months, payments of $64,829.17 per month
(i.e., 1/12 your annual base salary), in accordance with Article 6, Section 1 of
the Post-Employment Competition Agreement (the “Salary Continuation Payments”).
Salary Continuation Payments shall be paid in accordance with Aramark’s normal
payroll cycle, less all applicable withholding taxes and payroll deductions, and
shall commence within sixty (60) days following the Separation Date. The period
during which you are eligible to receive your Salary Continuation Payments (the
“Separation Pay Period”) shall commence with the Separation Date, assuming that
you timely execute and do not revoke this Letter Agreement, the First Release or
the Second Release in accordance with each of the terms hereof and thereof.

(b)    A one-time cash payment equal to $1,166,925.00 (i.e., one and one half (1
1/2) times your annual “Bonus” (i.e., the target amount payable to you under the
Management Incentive Plan (as defined in Paragraph 3 below)) in respect of
Aramark’s fiscal year ending September 27, 2019), which shall be paid as a lump
sum at the same time annual bonuses are typically paid under the Management
Incentive Plan (and in no event later than March 15, 2021).

These payments shall constitute full satisfaction of any obligations owed to you
by Aramark under Article 6, Section 1 of the Post Employment Competition
Agreement.

3.    Bonus Payments:

(a)    Notwithstanding the terms of the Amended and Restated Management
Incentive Bonus Plan (the “Management Incentive Plan”), requiring that you must
be an employee of Aramark on the last day of the fiscal year in order to be
eligible to receive a bonus under the Management Incentive Plan for such fiscal
year, subject to your execution without revocation of the First Release and the
Second Release and to the other provisions of this Letter Agreement, you will
receive a prorated portion of your target annual bonus under the Management
Incentive Plan for fiscal year 2020 (which target amount is $777,950.00), which
for the avoidance of doubt will be based on target achievement of the applicable
Financial Objective metrics for fiscal year 2020 and target achievement of the
applicable Individual Objective metrics for fiscal year 2020 and with such
proration based on the number of days between the first day of fiscal year 2020
and the Separation Date, relative to the total number of days in fiscal year
2020. You shall receive a payment of your fiscal year 2020 annual bonus, minus
all applicable withholdings, at the same time annual bonuses are typically paid
under the Management Incentive Plan (and in no event later than March 15, 2021).

4.    Group Insurance; Vacation; Leased Vehicle; Reimbursement of Expenses;
Outplacement:

(a)    If you execute this Letter Agreement, the First Release and the Second
Release and do not revoke this Letter Agreement, the First Release or the Second
Release, then in full satisfaction of any obligations owed to you by Aramark
under Article 6, Section 2(a) of the Post Employment Competition Agreement, you
will continue to be eligible to receive group medical and life insurance
coverages during the Separation Pay Period under Aramark’s plans in which you
were participating immediately prior to your Separation Date in accordance with
your benefits elections, subject to the terms of the applicable plan documents
and to such changes to the terms of such plans as Aramark determines to apply to
its employees (the period of time during which you receive the relevant
coverages from Aramark shall be referred to hereinafter as the “Benefits
Continuation Period”).

 

2



--------------------------------------------------------------------------------

During the Benefits Continuation Period, the cost of your group medical and life
insurance coverages shall continue to be subsidized by Aramark and your share of
the premiums will be deducted from your Separation Payments.

Your rights under COBRA to continue your group medical insurance coverages
beyond the Benefits Continuation Period are at your expense. Please note that
your rights under COBRA commence with the Separation Date and run concurrently
with the Benefits Continuation Period. You must elect COBRA coverage in
accordance with the information that will be sent to you. Note that due to your
separation from service, you have the option to elect coverage under the Public
Health Exchange as an alternative to COBRA. If you elect coverage, you will not
be eligible to enroll for coverage on the Public Health Exchange until you have
exhausted your COBRA coverage, until the next Public Health Exchange open
enrollment period or if you qualify for a Public Health Exchange special
enrollment opportunity.

If you become employed by a new employer at any time during the Separation Pay
Period, continued coverages under this Paragraph 4 shall become secondary to any
such coverages provided to you by the new employer.

In addition, you may have the ability to convert certain non-health insurance
coverages to individual policies. Further information regarding coverage
continuation and conversion may be obtained from Todd Lombardi. Notwithstanding
the foregoing, Aramark reserves the right to restructure the provision of
continued medical coverage in any manner necessary or appropriate to avoid
fines, penalties or negative tax consequences to Aramark or you (including,
without limitation, to avoid any penalty imposed for violation of the
nondiscrimination requirements under the Patient Protection and Affordable Care
Act or the guidance issued thereunder), as determined by Aramark in its sole and
absolute discretion.

(b)    In full satisfaction of any obligations owed to you by Aramark under
Article 6, Section 2(a) of the Post Employment Competition Agreement, you will
continue to receive your monthly company car allowance of $1,100 per month
through the Separation Pay Period, provided that to receive such allowance, you
must execute this Letter Agreement, the First Release and the Second Release and
must not revoke the Letter Agreement, the First Release or the Second Release.
This allowance is subject to all applicable withholding taxes.

(c)    You will be reimbursed, in accordance with normal Aramark policy, for any
business expenses you incurred on or before the Transition Date and which are
submitted to Aramark for reimbursement on or before January 31, 2020 and any
expense pre-approved by Aramark during the Advisory Period for which a request
for reimbursement is submitted to Aramark on or before April 15, 2020.

(d)    You will accrue vacation days between the Transition Date and the
Separation Date in accordance with Aramark’s policies and procedures as in
effect from time to time. You will receive payment for any earned, accrued and
unused vacation through the Separation Date by not later than the second payroll
period following your Separation Date.

(e)    During the Separation Pay Period (or, if earlier, the date you first
obtain full-time employment after the Separation Date), Aramark will reimburse
all reasonable

 

3



--------------------------------------------------------------------------------

expenses incurred by you for professional outplacement services by qualified
consultants selected by you, in an amount not to exceed 20% of your base salary
as in effect on the Separation Date. All such reimbursement payments shall be
made prior to December 31, 2022.

5.    No Other Amounts Due: You acknowledge that Aramark has paid you all wages,
salaries, bonuses, benefits, and other amounts earned and accrued, less
applicable deductions, and that Aramark has no obligation to pay any additional
amounts other than the payment(s) and benefits described in this Letter
Agreement.

6.    Other Executive Benefits and Perquisites: Your membership in the Executive
Leadership Council and Executive Leadership Team shall terminate as of the
Transition Date. Notwithstanding the foregoing, all Executive Leadership Council
benefits including, but not limited to, your Executive Health Plan, Executive
Physical Program and Executive Supplemental Long-Term Disability shall continue
to be provided to you until the Separation Date and shall terminate, unless
otherwise provided under the applicable plan or program, as of the Separation
Date (except that your Executive Health Plan benefits shall terminate on the
last day of the calendar month in which your Separation Date falls). Consistent
with the provision of benefits as described in Paragraph 4 above, you do have
certain rights under COBRA to elect to continue your Executive Health Plan
coverage at your expense. You shall receive additional information regarding
your option to continue this coverage. Further information regarding coverage
continuation and conversion may be obtained from Todd Lombardi. In addition,
notwithstanding your ceasing to serve as an officer of Aramark, the services of
your current executive assistant will be made available to you until the
Separation Date.

7.    Aramark Separation Plans: You have an account balance under the Aramark
Savings Incentive Separation Plan (the “SIRP”); your active participation under
the SIRP will terminate as of the Separation Date. Under the terms of the SIRP,
you will not be eligible to make further salary deferrals following the
Separation Date. Processing of your account(s) for distribution over the
ten-year period you have previously elected will begin after the Separation Date
in accordance with the terms of the SIRP. You may obtain further details on SIRP
distributions from Todd Lombardi.

8.    Equity/Stock Plans:

(a)    Equity-Based Awards: The effect the separation of your service with
Aramark will have on your rights, if any, with respect to any outstanding
Aramark stock options or other equity-based awards that you may hold immediately
prior to the Separation Date (collectively, the “Equity Awards”) will be as set
forth in the terms of the Post Employment Competition Agreement and the
applicable Aramark incentive plan and award documents or agreements, including
those terms applicable to your Separation (as such term is defined in such
Equity Awards) on the Separation Date, and a list of your Equity Awards is set
forth as Appendix C hereto. Your Equity Award records will be updated by
Fidelity, Aramark’s equity program administrator, as soon as administratively
possible following the Separation Date and its website will display the
remaining vested Equity Awards with each award’s revised expiration date (i.e.,
for stock options, 90 days from the Separation Date). You may view your Equity
Award records on Fidelity’s website at
https://nb.fidelity.com/public/nb/default/home or contact a Customer Service
Representative at Fidelity at 1-800-544-9354. You may receive separate
correspondence from Fidelity regarding these awards, but in the meantime, you
can obtain further details as to the effect your separation from service will
have on such awards from Todd Lombardi.

 

4



--------------------------------------------------------------------------------

(b)    Stock of Aramark: The records for the Aramark common stock that you own,
if applicable, will continue to be kept by Aramark’s current transfer agent,
Fidelity or, if applicable, its former transfer agent, Computershare, or their
successors, until you sell the stock or transfer it to a broker. If your stock
is pledged as collateral or otherwise restricted on the transfer agent’s
records, your stock will remain restricted and unavailable for sale or transfer
pending resolution of the underlying restriction. You can view your holdings on
Fidelity’s or Computershare’s websites.

9.    Withholding: You are solely responsible for the payment of any and all
taxes that result from the payments and benefits due to you under this Letter
Agreement. Aramark may, to the extent permitted by law, withhold applicable
federal, state and local income and other taxes from any payments due to you
hereunder.

10.    Return of Aramark Property: On or before the Separation Date, you shall
return to Aramark all documents, manuals, computers, computer programs, discs,
drives, customer lists, notebooks, reports and other written or graphic
materials, including all copies thereof, relating in any way to Aramark’s
business and prepared by you or obtained by you from Aramark, its affiliates,
clients or its suppliers during the course of your employment with Aramark.
Further, to the extent that you made use of your own personal computing devices
(e.g., PDA, smart phone, laptop, thumb drive, etc.) during your employment with
Aramark, subject to any applicable litigation hold directive that you received
and that remains in effect, you agree to provide such devices to Aramark in
order for Aramark to either permanently delete all Aramark property and
information from such personal computing devices or replace same (which
replacement shall include any personal information as contained on such
devices).

11.    Post-Employment Restrictions; Entire Agreement: This Letter Agreement and
its Appendices A and B, and any restrictive, clawback or other applicable
covenants that apply on and following any separation from service under any
Equity Awards, as applicable, constitutes the entire agreement between the
parties on the subject of payments and benefits due to you upon your separation
from service with Aramark and post-employment payments and benefits; and, except
as expressly provided herein, supersedes all other prior agreements concerning
the terms of any and all payments and benefits to which you may be entitled upon
your separation from service, including the Post Employment Competition
Agreement, except that the provisions of Articles 1 (Non-Disclosure and
Non-Disparagement), 2 (Non-Competition), 3 (Non-Solicitation), 4 (Discoveries
and Works), 5 (Remedies), 6.E (Post-Employment Benefits), 8.A, B, I, and J
(Miscellaneous) of the Post Employment Competition Agreement, shall continue to
apply and are hereby made a part of this Letter Agreement by reference.
Notwithstanding any provision in this Letter Agreement to the contrary, all
payments hereunder are expressly made contingent on your compliance in all
material respects with all of the terms and conditions of the above-referenced
provisions of Articles 1, 2, 3 and 4 of the Post Employment Competition
Agreement. To the extent that you materially breach any of the restrictive
covenants set forth in Articles 1, 2, 3 or 4 from the Post Employment
Competition Agreement incorporated by reference in this Paragraph 11, Aramark
will, in accordance with the terms of Paragraph 6.E of the Post Employment
Competition Agreement, have the right to cease payment of any unpaid Separation
Payments and post-employment benefits, and otherwise will continue to have the
clawback rights under the Equity Awards.

 

5



--------------------------------------------------------------------------------

12.    Remedies: You acknowledge and agree that Aramark may seek injunctive
relief in any court of competent jurisdiction for your failure to comply fully
with any of the covenants referenced in Paragraph 11 and any other remedies as
may be specified in the Post Employment Competition Agreement and Equity Awards,
as applicable, in addition to any other legal and monetary remedies which may be
available to Aramark.

13.    Agreement and Obligation to Cooperate: In exchange for the benefits
provided to you by Aramark under this Letter Agreement, you agree to cooperate
fully with Aramark in any investigation instituted by Aramark or any other
person or entity into any Aramark business involving the time period during
which you were employed by Aramark. This duty to cooperate will include, but not
be limited to, meeting with representatives of Aramark at times and places
reasonably designated by Aramark, and shall continue beyond the Separation Pay
Period.

14.    Certification of Compliance with Business Conduct Policy and Laws: By
signing this Letter Agreement, you are certifying that you have not violated
Aramark’s Business Conduct Policy.

15.    Section 409A of the Internal Revenue Code: This Letter Agreement is
intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and its corresponding regulations (“Section 409A”), or an exemption
thereto, and shall in all respects be administered in accordance with
Section 409A, if applicable. For purposes of Section 409A, payments may only be
made under this Letter Agreement upon an event and in a manner permitted by
Section 409A, including the requirement that nonqualified deferred compensation
subject to Section 409A cannot be paid to a “specified employee” as that term is
defined under Section 409A until a date that is six months following a
“separation from service” within the meaning of such term under Section 409A.
For purposes of Section 409A, all payments to be made upon a retirement under
this Letter Agreement may only be made upon a “separation from service,” each
payment made under this Letter Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Letter Agreement is
to be treated as a right to a series of separate payments. In no event shall
you, directly or indirectly, designate the calendar year of payment of any
severance benefits that are subject to Section 409A. Any amounts paid hereunder
that are subject to Section 409A and that could be paid in more than one taxable
year based on the date that you sign this Letter Agreement, the First Release
and the Second Release will be paid in the second taxable year. All
reimbursements and in-kind benefits provided under this Letter Agreement shall
be made or provided in accordance with the requirements of Section 409A.

16.    No Offset: If you do become employed or engaged elsewhere, the payments
and benefits set forth in this Letter Agreement shall continue and shall not be
offset or reduced by any compensation or benefits you may receive from such
other source, subject only to the requirements of the Post Employment
Competition Agreement provisions incorporated herein and the group medical and
life insurance benefits set forth in Paragraph 4 above.

17.    Severability: In the event that any portion of this Letter Agreement
(including Appendix A or Appendix B) is held to be invalid, unlawful, or
unenforceable for any reason, the invalid, unlawful, or unenforceable portion
shall be construed or modified in a manner that gives force and effect to the
First Release, Second Release and the remainder of this Agreement to the fullest
extent possible. If the invalid, unlawful or unenforceable portion cannot be
construed or modified to render it valid, lawful, and enforceable, that portion
shall be construed as narrowly as possible and shall be severed from the
remainder of this

 

6



--------------------------------------------------------------------------------

Agreement, and the remainder of this Agreement shall remain in effect and be
construed as broadly as possible, as if the invalid, unlawful, or unenforceable
portion had never been contained in this Agreement.

18.    Applicable Law: This Letter Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania, without regard
to conflicts of laws principles thereof.

19.    Amendment: This Letter Agreement may only be amended or modified by a
written agreement executed by you and Aramark (or any successor).

20.    Counterparts: This Letter Agreement may be executed in one or more
counterparts, which shall, collectively or separately, constitute one agreement.

21.    Advice of Counsel: Aramark is advising you to have legal counsel, at your
expense, review this Letter Agreement and in particular the First Release and
Second Release before you sign this Letter Agreement.

22.    Non-Disparagement: Aramark, each member of Aramark’s Board of Directors,
and each of the executive officers of Aramark shall refrain from making any
statements or comments of a defamatory or disparaging nature to any third party
about you, other than to comply with law. In accordance with the Post Employment
Competition Agreement, you shall refrain from making any statements or comments
of a defamatory or disparaging nature to any third party regarding Aramark, or
any of Aramark’s officers, directors, personnel, other service providers,
policies or products or services, other than to comply with law.

 

7



--------------------------------------------------------------------------------

Please sign the enclosed copy of this Letter Agreement to signify your
understanding and acceptance of the terms and conditions contained herein and
return one original to me by portable document format (.pdf) or facsimile no
later than 5:00PM (Eastern Daylight Time) on January 4, 2020.

 

Very truly yours, By:  /s/ Lynn B. McKee         Lynn B. McKee

Enclosure

 

8



--------------------------------------------------------------------------------

The foregoing has been read and accepted as a binding agreement between Aramark
and the undersigned this 4th day of January, 2020.

 

/s/ Stephen Bramlage             Stephen Bramlage

 

9



--------------------------------------------------------------------------------

APPENDIX A

First Release and Waiver of Claims

1.    In consideration for the payments provided for under the Letter Agreement
between me, Stephen Bramlage, and Aramark dated January 4, 2020 (the “Letter
Agreement”) and the Agreement Relating to Employment and Post-Employment
Competition between me, Stephen Bramlage, and Aramark Corporation dated
March 14, 2015 (“Post Employment Competition Agreement”), and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, I hereby agree on behalf of myself, my spouse, agents, assignees,
attorneys, successors, assigns, heirs and executors, to fully and completely
release Aramark (which term shall be deemed to include Aramark Corporation,
Aramark Services, Inc., and all subsidiary and affiliated and successor
companies or other entities in which Aramark or Aramark Services, Inc., or their
subsidiaries or affiliates has or had an equity interest in excess of ten
percent (10%)), and their predecessors and successors and all of their
respective past and/or present officers, directors, partners, members, managing
members, managers, employees, agents, representatives, administrators,
attorneys, insurers, shareholders, bondholders, clients, customers, suppliers,
distributors, subcontractors, joint-venture partners, consultants and
fiduciaries in their individual and/or representative capacities (hereinafter
collectively referred to as the “Aramark Releasees”), to the fullest extent
permitted by law, from any and all causes of action and claims whatsoever, which
I or my heirs, executors, administrators, successors and assigns ever had or now
have against the Aramark Releasees or any of them, in law, admiralty or equity,
whether known or unknown to me, for, upon, or by reason of, any matter, action,
omission, course or thing in connection with or in relationship to: (a) my
employment or other service relationship with Aramark; (b) the termination of
any such employment or service relationship; (c) any applicable employment,
benefit, compensatory or equity arrangement with Aramark occurring or existing
up to the Separation Date; and (d) any equity or stock plans of Aramark (such
released claims are collectively referred to herein as the “Released Claims”).

2.    The Released Claims include, without limitation of the language of
paragraph 1, (i) any and all claims under Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act of 1967, the Civil Rights Act of
1991, the Employee Separation Income Security Act of 1974, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, the Worker
Adjustment Retraining and Notification Act, the Pennsylvania Human Relations Act
(including any claims threatened or pending before the Pennsylvania Human
Relations Commission), the Pennsylvania Whistleblower Law and any and all other
federal, state or local laws, statutes, rules and regulations pertaining to
employment; and (ii) any claims for wrongful discharge, breach of express or
implied contract, fraud, misrepresentation or any claims relating to benefits,
compensation or equity, or any other claims under any statute, rule or
regulation or under the common law, including compensatory damages, punitive
damages, attorney’s fees, costs, expenses and all claims for any other type of
damage or relief.

3.    The Released Claims shall not include: (i) any vested benefits which I
hold under any Aramark pension or welfare benefit plan; (ii) any claims to
enforce my contractual rights under, or with respect to, the Letter Agreement;
(iii) any rights to workers’ compensation benefits or unemployment insurance as
required by applicable law; or (iv) any claims that arise after the date on
which I execute this First Release and Waiver of Claims. The Release and Waiver
of Claims does not apply to any claim that cannot be released in this Agreement
as a matter of law. In addition, nothing herein prevents me from filing a charge
or complaint with



--------------------------------------------------------------------------------

the Equal Employment Opportunity Commission (“EEOC”) or similar state or local
agency or my ability to participate in any investigation or proceeding conducted
by the EEOC or such similar state or local agency; provided however, that
pursuant to Paragraphs 1 and 2 of this First Release and Waiver of Claims, I am
waiving, to the fullest extent permitted by law, any right to recover monetary
damages or any other form of personal relief in connection with any such charge,
investigation or proceeding. To the extent I receive any personal or monetary
relief in connection with any such charge, investigation or proceeding, Aramark
will be entitled to an offset for the payments made pursuant to Paragraph 2 of
the foregoing letter agreement.

Nothing in the Letter Agreement or this First Release and Waiver of Claims shall
prohibit or restrict me or my attorneys from lawfully, and without notice to
Aramark: (a) initiating communications directly with, cooperating with,
providing information to, causing information to be provided to, or otherwise
assisting in an investigation by any governmental or regulatory agency, entity,
or official(s) (collectively, “Governmental Authorities”) regarding a possible
violation of any law; (b) responding to any inquiry or legal process directed to
me individually (and not directed to Aramark and/or its subsidiaries) from any
such Governmental Authorities; (c) testifying, participating or otherwise
assisting in an action or proceeding by any such Governmental Authorities
relating to a possible violation of law; or (d) making any other disclosures
that are protected under the whistleblower provisions of any applicable law.
Additionally, pursuant to the federal Defend Trade Secrets Act of 2016, I shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that: (a) is made (i) in confidence to
a federal, state, or local government official, either directly or indirectly,
or to an attorney; and (ii) solely for the purpose of reporting or investigating
a suspected violation of law; or (b) is made to my attorney in relation to a
lawsuit for retaliation against me for reporting a suspected violation of law;
or (c) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Nor does the Letter Agreement or
this First Release and Waiver of Claims require me to obtain prior authorization
from Aramark before engaging in any conduct described in this Paragraph, or to
notify Aramark that I have engaged in any such conduct.

4.    I expressly understand and agree that the obligations of Aramark as set
forth in the Letter Agreement are in lieu of any and all other amounts which I
might be, am now, or may become, entitled to receive from Aramark upon any claim
released herein. I also expressly understand and agree that the Separation
Payments paid to me under the Letter Agreement are in addition to what I would
otherwise be entitled to receive following the end of my employment. Other than
as provided in the Letter Agreement, I acknowledge and agree that I have
received all entitlements due from Aramark relating to my employment with
Aramark including, but not limited to, all wages earned, bonuses, sick pay,
vacation pay and any other paid and unpaid leave for which I was eligible and to
which I was entitled, and that no other entitlements are due to me other than as
set forth in the Letter Agreement.

5.    I acknowledge that the Older Workers Benefit Protection Act (“OWBPA”)
requires Aramark to provide me with the following disclosures to ensure my
release and waiver of claims under the federal Age Discrimination in Employment
Act is knowing and voluntary and I acknowledge and agree as follows:

 

  a.

I have read carefully and fully understand the terms of this First Release and
Waiver of Claims and that Aramark advises me by the Letter Agreement to consult
with an attorney and further I have had the opportunity to consult with an
attorney prior to signing this First Release and Waiver of Claims.

 

2



--------------------------------------------------------------------------------

  b.

I fully understand the Release and Waiver of Claims that I am signing.

 

  c.

I am signing this First Release and Waiver of Claims voluntarily and knowingly
and I have not relied on any representations, promises or agreements of any kind
made to me in connection with my decision to accept the terms of this First
Release and Waiver of Claims, other than those set forth in this First Release
and Waiver of Claims and the Letter Agreement.

 

  d.

I have been given at least twenty-one (21) days to consider whether I want to
sign this First Release and Waiver of Claims. To the extent I have executed this
First Release and Waiver of Claims within less than twenty-one (21) days after
its delivery to me, my decision to execute this First Release and Waiver of
Claims prior to the expiration of such twenty-one (21) day period was entirely
voluntary.

 

  e.

Any changes to the Letter Agreement or this First Release and Waiver of Claims
made by Aramark, whether material or immaterial, do not restart the running of
the twenty-one (21) day consideration period.

 

  f.

I have the right to revoke this First Release and Waiver of Claims within seven
(7) days after it is signed by me. I further acknowledge that I will not receive
any payments or benefits due to me under the Letter Agreement before the seven
(7) day revocation period (the “Revocation Period”) has passed and then only if
I have not revoked this First Release and Waiver of Claims.

This First Release and Waiver of Claims shall take effect on the first business
day following the expiration of the Revocation Period, provided this First
Release and Waiver of Claims has not been revoked by me as provided above during
such Revocation Period.

Intending to be legally bound, I hereby execute this First Release and Waiver of
Claims.

 

/s/ Stephen Bramlage                 Stephen Bramlage

DATED:     January 4, 2020

 

3



--------------------------------------------------------------------------------

APPENDIX B

Second Release and Waiver of Claims

1.    In consideration for the payments provided for under the Letter Agreement
between me, Stephen Bramlage, and Aramark dated January 4, 2020 (the “Letter
Agreement”) and the Agreement Relating to Employment and Post-Employment
Competition between me, Stephen Bramlage, and Aramark Corporation dated
March 14, 2015 (“Post Employment Competition Agreement”), and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, I hereby agree on behalf of myself, my spouse, agents, assignees,
attorneys, successors, assigns, heirs and executors, to fully and completely
release Aramark (which term shall be deemed to include Aramark Corporation,
Aramark Services, Inc., and all subsidiary and affiliated and successor
companies or other entities in which Aramark or Aramark Services, Inc., or their
subsidiaries or affiliates has or had an equity interest in excess of ten
percent (10%)), and their predecessors and successors and all of their
respective past and/or present officers, directors, partners, members, managing
members, managers, employees, agents, representatives, administrators,
attorneys, insurers, shareholders, bondholders, clients, customers, suppliers,
distributors, subcontractors, joint-venture partners, consultants and
fiduciaries in their individual and/or representative capacities (hereinafter
collectively referred to as the “Aramark Releasees”), to the fullest extent
permitted by law, from any and all causes of action and claims whatsoever, which
I or my heirs, executors, administrators, successors and assigns ever had or now
have against the Aramark Releasees or any of them, in law, admiralty or equity,
whether known or unknown to me, for, upon, or by reason of, any matter, action,
omission, course or thing in connection with or in relationship to: (a) my
employment or other service relationship with Aramark; (b) the termination of
any such employment or service relationship; (c) any applicable employment,
benefit, compensatory or equity arrangement with Aramark occurring or existing
up to the Separation Date; and (d) any equity or stock plans of Aramark (such
released claims are collectively referred to herein as the “Released Claims”).

2.    The Released Claims include, without limitation of the language of
paragraph 1, (i) any and all claims under Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act of 1967, the Civil Rights Act of
1991, the Employee Separation Income Security Act of 1974, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, the Worker
Adjustment Retraining and Notification Act, the Pennsylvania Human Relations Act
(including any claims threatened or pending before the Pennsylvania Human
Relations Commission), the Pennsylvania Whistleblower Law and any and all other
federal, state or local laws, statutes, rules and regulations pertaining to
employment; and (ii) any claims for wrongful discharge, breach of express or
implied contract, fraud, misrepresentation or any claims relating to benefits,
compensation or equity, or any other claims under any statute, rule or
regulation or under the common law, including compensatory damages, punitive
damages, attorney’s fees, costs, expenses and all claims for any other type of
damage or relief.

3.    The Released Claims shall not include: (i) any vested benefits which I
hold under any Aramark pension or welfare benefit plan; (ii) any claims to
enforce my contractual rights under, or with respect to, the Letter Agreement;
(iii) any rights to workers’ compensation benefits or unemployment insurance as
required by applicable law; or (iv) any claims that arise after the date on
which I execute this Second Release and Waiver of Claims. The Release and Waiver
of Claims does not apply to any claim that cannot be released in this Agreement
as a matter of law. In addition, nothing herein prevents me from filing a charge
or complaint



--------------------------------------------------------------------------------

with the Equal Employment Opportunity Commission (“EEOC”) or similar state or
local agency or my ability to participate in any investigation or proceeding
conducted by the EEOC or such similar state or local agency; provided however,
that pursuant to Paragraphs 1 and 2 of this Second Release and Waiver of Claims,
I am waiving, to the fullest extent permitted by law, any right to recover
monetary damages or any other form of personal relief in connection with any
such charge, investigation or proceeding. To the extent I receive any personal
or monetary relief in connection with any such charge, investigation or
proceeding, Aramark will be entitled to an offset for the payments made pursuant
to Paragraph 2 of the foregoing letter agreement.

Nothing in the Letter Agreement or this Second Release and Waiver of Claims
shall prohibit or restrict me or my attorneys from lawfully, and without notice
to Aramark: (a) initiating communications directly with, cooperating with,
providing information to, causing information to be provided to, or otherwise
assisting in an investigation by any governmental or regulatory agency, entity,
or official(s) (collectively, “Governmental Authorities”) regarding a possible
violation of any law; (b) responding to any inquiry or legal process directed to
me individually (and not directed to Aramark and/or its subsidiaries) from any
such Governmental Authorities; (c) testifying, participating or otherwise
assisting in an action or proceeding by any such Governmental Authorities
relating to a possible violation of law; or (d) making any other disclosures
that are protected under the whistleblower provisions of any applicable law.
Additionally, pursuant to the federal Defend Trade Secrets Act of 2016, I shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that: (a) is made (i) in confidence to
a federal, state, or local government official, either directly or indirectly,
or to an attorney; and (ii) solely for the purpose of reporting or investigating
a suspected violation of law; or (b) is made to my attorney in relation to a
lawsuit for retaliation against me for reporting a suspected violation of law;
or (c) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Nor does the Letter Agreement or
this Second Release and Waiver of Claims require me to obtain prior
authorization from Aramark before engaging in any conduct described in this
Paragraph, or to notify Aramark that I have engaged in any such conduct.

4.    I expressly understand and agree that the obligations of Aramark as set
forth in the Letter Agreement are in lieu of any and all other amounts which I
might be, am now, or may become, entitled to receive from Aramark upon any claim
released herein. I also expressly understand and agree that the Separation
Payments paid to me under the Letter Agreement are in addition to what I would
otherwise be entitled to receive following the end of my employment. Other than
as provided in the Letter Agreement, I acknowledge and agree that I have
received all entitlements due from Aramark relating to my employment with
Aramark including, but not limited to, all wages earned, bonuses, sick pay,
vacation pay and any other paid and unpaid leave for which I was eligible and to
which I was entitled, and that no other entitlements are due to me other than as
set forth in the Letter Agreement.

5.    I acknowledge that the Older Workers Benefit Protection Act (“OWBPA”)
requires Aramark to provide me with the following disclosures to ensure my
release and waiver of claims under the federal Age Discrimination in Employment
Act is knowing and voluntary and I acknowledge and agree as follows:

 

  a.

I have read carefully and fully understand the terms of this Second Release and
Waiver of Claims and that Aramark advises me by the Letter Agreement to consult
with an attorney and further I have had the opportunity to consult with an
attorney prior to signing this Second Release and Waiver of Claims.

 

2



--------------------------------------------------------------------------------

  b.

I fully understand the Second Release and Waiver of Claims that I am signing.

 

  c.

I am signing this Second Release and Waiver of Claims voluntarily and knowingly
and I have not relied on any representations, promises or agreements of any kind
made to me in connection with my decision to accept the terms of this Second
Release and Waiver of Claims, other than those set forth in this Second Release
and Waiver of Claims and the Letter Agreement.

 

  d.

I have been given at least twenty-one (21) days to consider whether I want to
sign this Second Release and Waiver of Claims. To the extent I have executed
this Second Release and Waiver of Claims within less than twenty-one (21) days
after its delivery to me, my decision to execute this Second Release and Waiver
of Claims prior to the expiration of such twenty-one (21) day period was
entirely voluntary.

 

  e.

Any changes to the Letter Agreement or this Second Release and Waiver of Claims
made by Aramark, whether material or immaterial, do not restart the running of
the twenty-one (21) day consideration period.

 

  f.

I have the right to revoke this Second Release and Waiver of Claims within seven
(7) days after it is signed by me. I further acknowledge that I will not receive
any payments or benefits due to me under the Letter Agreement before the seven
(7) day revocation period (the “Revocation Period”) has passed and then only if
I have not revoked this Second Release and Waiver of Claims.

This Second Release and Waiver of Claims shall take effect on the first business
day following the expiration of the Revocation Period, provided this Second
Release and Waiver of Claims has not been revoked by me as provided above during
such Revocation Period.

Intending to be legally bound, I hereby execute this Second Release and Waiver
of Claims.

 

     

Stephen Bramlage

DATED:     April     , 2020

 

3



--------------------------------------------------------------------------------

APPENDIX C

Steve Bramlage Equity Detail (as of January 1, 2020)

 

Grant Type

   Grant Date    Grant
Price      Units / Options
Granted      Units / Options
Vested      Vested
Value      Units / Options
Unvested      Unvested
Value  

RSU

   11/21/2019    $ 42.43        14,178        0      $ —          14,178      $
615,325  

RSU

   11/15/2018    $ 36.74        16,567        4,132      $ 179,329        12,435
     $ 539,679  

RSU

   11/16/2017    $ 40.74        10,528        5,239      $ 227,373        5,289
     $ 229,543  

RSU

   11/18/2016    $ 34.08        9,633        7,197      $ 312,350        2,436  
   $ 105,722  

RSU

   11/20/2015    $ 32.65        10,076        10,076      $ 437,298        0  
   $ —    

RSU

   4/6/2015    $ 31.40        32,902        32,902      $ 1,427,947        0  
   $ —    

RSU

   4/6/2015    $ 31.40        13,097        13,097      $ 568,410        0     
$ —    

RSU Total

           106,981        72,643      $ 3,152,707        34,338      $ 1,490,269
 

NQSO

   11/21/2019    $ 42.43        94,837        0      $ —          94,837      $
91,992  

NQSO

   11/15/2018    $ 36.74        107,656        26,914      $ 179,247       
80,742      $ 537,742  

NQSO

   11/16/2017    $ 40.74        72,000        36,000      $ 95,760        36,000
     $ 95,760  

NQSO

   11/18/2016    $ 34.08        75,651        56,736      $ 528,780       
18,915      $ 176,288  

NQSO

   11/20/2015    $ 32.65        67,582        67,582      $ 726,507        0  
   $ —    

NQSO

   4/6/2015    $ 31.40        89,888        89,888      $ 1,078,656        0  
   $ —    

NQSO Total

           507,614        277,120      $ 2,608,950        230,494      $ 901,782
 

PSU

   11/21/2019    $ 42.43        33,399        0      $ —          33,399      $
1,449,517  

PSU

   11/15/2018    $ 36.74        41,445        0      $ —          41,445      $
1,798,713  

PSU

   11/16/2017    $ 40.74        26,434        0      $ —          26,434      $
1,147,236  

PSU

   11/18/2016    $ 34.08        18,780        30,424      $ 1,320,402        0  
   $ —    

PSU

   11/20/2015    $ 32.65        19,602        39,204      $ 1,701,454        0  
   $ —    

PSU

   4/6/2015    $ 31.40        8,775        8,775      $ 380,835        0      $
—    

PSU Total

           148,435        78,403      $ 3,402,691        101,278      $
4,395,466  

Grand Total

               $ 9,164,348         $ 6,787,517                 

 

 

       

 

 

 

Notes:

                    

Share Price as of 12/31/2019

      $ 43.40                 